UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 The following N-Q relates only to the Registrant s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND - DREYFUS LARGE CAP VALUE FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund September 30, 2009 (Unaudited) Common Stocks97.3% Shares Value ($) Australia10.4% CFS Retail Property Trust 372,410 660,365 Macquarie Office Trust 3,523,910 932,638 Mirvac Group 947,970 1,404,982 Stockland 118,500 426,526 Westfield Group 394,320 4,835,380 Austria.4% Conwert Immobilien Invest 21,840 a Canada3.4% Allied Properties Real Estate Investment Trust 13,430 207,349 Boardwalk Real Estate Investment Trust 20,250 729,125 Brookfield Properties 22,140 251,043 Calloway Real Estate Investment Trust 21,220 376,575 Chartwell Seniors Housing Real Estate Investment Trust 3,980 24,721 RioCan Real Estate Investment Trust 65,850 1,107,084 Finland1.2% Citycon 219,030 France6.4% Klepierre 16,710 662,791 Mercialys 10,220 406,042 Prologis European Properties 75,671 a 471,283 Unibail-Rodamco 17,290 3,591,541 Hong Kong15.9% China Overseas Land & Investment 490,600 1,060,955 China Resources Land 376,000 823,799 Hang Lung Properties 288,000 1,060,948 Henderson Land Development 212,000 1,395,088 Hongkong Land Holdings 305,000 1,326,750 Hysan Development 181,000 453,081 Link REIT 128,500 282,864 New World Development 291,000 626,303 Shimao Property Holdings 359,000 608,675 Shui On Land 505,050 289,995 Sino Land 156,000 279,389 Sun Hung Kai Properties 306,000 4,509,029 Japan10.6% AEON Mall 9,400 195,718 Goldcrest 9,750 294,895 Japan Excellent 24 131,009 Japan Retail Fund Investment 88 477,424 Mitsubishi Estate 155,000 2,438,144 Mitsui Fudosan 124,000 2,098,323 Nippon Building Fund 122 1,088,643 NTT Urban Development 368 337,806 Sumitomo Realty & Development 41,000 750,437 Tokyo Tatemono 29,000 141,826 United Urban Investment 90 527,377 Netherlands1.6% Corio 14,580 1,005,554 Eurocommercial Properties 7,460 295,404 Singapore3.3% Ascendas Real Estate Investment Trust 546,000 748,078 CapitaLand 544,000 1,436,610 CapitaMall Trust 151,300 198,704 Suntec Real Estate Investment Trust 329,000 247,570 Sweden.9% Castellum 31,170 301,803 Hufvudstaden, Cl. A 51,930 417,147 Switzerland1.0% PSP Swiss Property 13,560 a United Kingdom6.4% Big Yellow Group 82,720 a 495,749 British Land 160,330 1,217,618 Great Portland Estates 89,700 379,460 Hammerson 192,520 1,213,173 Land Securities Group 57,620 575,537 Segro 154,160 905,418 Shaftesbury 53,730 306,810 United States35.8% Alexandria Real Estate Equities 3,950 214,682 AMB Property 31,770 729,121 American Tower, Cl. A 22,420 a 816,088 Boston Properties 23,860 1,564,023 Brandywine Realty Trust 74,300 820,272 Camden Property Trust 15,180 611,754 Digital Realty Trust 8,350 381,679 Duke Realty 61,670 740,657 Education Realty Trust 74,570 442,200 Equity Residential 34,290 1,052,703 Essex Property Trust 15,200 1,209,616 Extra Space Storage 32,450 342,348 Federal Realty Investment Trust 8,620 529,009 HCP 30,210 868,235 Healthcare Realty Trust 14,240 300,891 Home Properties 11,310 487,348 Host Hotels & Resorts 48,050 565,549 Kilroy Realty 36,510 1,012,787 Kimco Realty 37,800 492,912 LaSalle Hotel Properties 15,780 310,235 Macerich 8,224 249,434 Mack-Cali Realty 22,050 712,877 National Retail Properties 24,720 530,738 Nationwide Health Properties 23,060 714,629 Parkway Properties 3,670 72,299 ProLogis 69,920 833,446 Public Storage 23,570 1,773,407 Regency Centers 15,370 569,459 Senior Housing Properties Trust 46,490 888,424 Simon Property Group 47,006 3,263,627 SL Green Realty 15,900 697,215 Starwood Property Trust 15,470 313,268 Sunstone Hotel Investors 42,040 a 298,484 Tanger Factory Outlet Centers 4,910 183,339 Taubman Centers 19,750 712,580 Ventas 32,960 1,268,960 Vornado Realty Trust 24,870 1,601,877 Weingarten Realty Investors 22,110 440,431 Total Common Stocks (cost $75,028,289) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $719,000) 719,000 b Total Investments (cost $75,747,289) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $75,747,289. Net unrealized appreciation on investments was $2,633,581 of which $7,131,437 related to appreciated investment securities and $4,497,856 related to depreciated investment securities. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - Mutual Funds - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ( forward contracts ) are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2009 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary9.2% Comcast, Cl. A Johnson Controls Kohl's 46,940 a Lowe's Cos. Target Walt Disney Yum! Brands Consumer Staples10.9% Avon Products Colgate-Palmolive Kellogg Kraft Foods, Cl. A PepsiCo Philip Morris International Procter & Gamble Wal-Mart Stores Energy13.1% Chevron Exxon Mobil Marathon Oil Nabors Industries 66,650 a Occidental Petroleum Plains Exploration & Production 89,490 a Schlumberger Southwestern Energy 50,390 a Valero Energy Williams Cos. Financial15.0% ACE 13,580 a Aflac American Express Hudson City Bancorp Invesco JPMorgan Chase & Co. Morgan Stanley PartnerRe PNC Financial Services Group State Street U.S. Bancorp Health Care12.8% Abbott Laboratories Allergan Cardinal Health Covidien Gilead Sciences 49,180 a Johnson & Johnson Medtronic Merck & Co. Pfizer Schering-Plough Teva Pharmaceutical Industries, ADR Thermo Fisher Scientific 36,940 a Industrial10.2% Caterpillar Eaton General Electric Honeywell International Union Pacific United Technologies Information Technology20.5% Accenture, Cl. A 53,550 1,995,808 Apple 28,220 a 5,231,141 Brocade Communications Systems 202,180 a 1,589,135 Cisco Systems 54,940 a 1,293,288 Google, Cl. A 5,820 a 2,885,847 Hewlett-Packard 68,430 3,230,580 Intel 170,980 3,346,079 International Business Machines 41,260 4,935,109 Marvell Technology Group 140,170 a 2,269,352 MasterCard, Cl. A 9,930 2,007,350 Microsoft 94,870 2,456,184 Oracle 39,390 820,888 Research In Motion 23,670 a 1,598,909 Texas Instruments 92,330 2,187,298 Materials3.3% Air Products & Chemicals 30,800 2,389,464 Freeport-McMoRan Copper & Gold 28,240 1,937,546 Monsanto 18,700 1,447,380 Telecommunication Services1.4% AT & T 50,780 1,371,568 Verizon Communications 36,600 1,107,882 Utilities2.1% Questar 43,610 1,637,992 Sempra Energy 42,450 2,114,435 Total Common Stocks (cost $177,520,768) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,309,000) 2,309,000 b Total Investments (cost $179,829,768) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $179,829,768. Net unrealized depreciation on investments was $5,009,067 of which $15,044,999 related to appreciated investment securities and $20,054,066 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ Equity Securities - Foreign+ Mutual Funds Other Financial Instruments++ 0 Liabilities ($) Other Financial Instruments++ 0 + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
